            Case 1:20-cv-05504-AT Document 71 Filed 07/28/20 Page 1 of 9




                                                                                                 July 28, 2020
Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 15D
New York, NY 10007

By Electronic Filing.

        Re:      Letter Motion to Compel Compliance with Subpoenas,
                 Gallagher et al. v. New York State Board of Elections et al., 20-cv-5504

Dear Judge Torres:

         As your Honor knows, we represent the Plaintiffs in the matter named above. Please consider
this letter a motion to compel attendance at trial by Defendant Michael Ryan, and by a representative
of the United States Postal Service (whether the parties subpoenaed or another person with adequate
knowledge. Both subpoenas are attached to this letter. Relevant correspondence is available at the
Court’s request.

        I. City Board Defendant Michael Ryan

         With apologies for the rushed nature of this letter (both in this and Point II), I will briefly
recite relevant facts, and all factual matters herein are stated under penalty of perjury. We served Mr.
Ryan with a subpoena testify yesterday. At 11:43 p.m. last night, Mr. Kitzinger emailed us stating only
“Please be advised that Mr. Ryan is not available Wednesday morning.” When we suggested we would
move to compel if we was unavailable, Mr. Kitzinger responded, “I said that he was unavailable in the
a.m. – I understand that he has a medical appointment” and then “Why didn’t Jonathan see that I
wrote that Ryan was not available in the morning and discuss what time he would be available rather
than threatening to move to compel.” When we asked if Mr. Ryan was available in the afternoon,
though, there was no firm commitment. Instead, Mr. Kitzinger responded only, “[i]f Mr. Ryan is able
to attend after his appointment, he will be made available.” 1

        II. United States Postal Service Witnesses

       We’ve had significant, and productive discussions with the USPS about witnesses. However,
as a matter of policy, apparently USPS does not view any subpoena as valid if it is not served more
than 10 days in advance, unless there is a specific Court order directly compelling testimony. The
USPS has told us that they are working to identify a witness with relevant knowledge (we were able

1 At the risk of recounting too much, we then said, in essence, “great, if he can’t make it in the afternoon,
though, we need to see a doctor’s note,” to which Mr. Kitzinger replied “You will have to take my word for
it.”
           Case 1:20-cv-05504-AT Document 71 Filed 07/28/20 Page 2 of 9




to give them names after seeing the Board’s exhibits this morning), but they cannot commit to
finding a witness or that witness’s availability.

        In our conversation, the person who reached out on behalf of USPS about the subpoena,
Stuart James, actually suggested the Court’s intervention would be productive, writing:

        It is highly unlikely that I can give you any sort of commitment by 4:00 pm so you should
        start drafting your motion. I should point out, however, that at this point, there is no valid
        subpoena seeking this testimony nor has the judge directly ordered the Postal Service to
        appear. I also understand your position that it was simply not possible to comply with the
        Touhy regulations considering the time frames in the judge’s Order. …

        Perhaps the judge can direct the BOE to identify who in the Postal Service it was
        communicating[2] with and we can arrange for their testimony; even if it is not tomorrow. I
        am hoping that the judge will understand that while this is a preliminary injunction hearing,
        the Postal Service only became aware of this matter on Monday and needs time to locate the
        correct people to provide the requested testimony.

It appears, then, that the USPS is of the view that it must be directly ordered to appear, but is not
categorically opposed to such an order.

        III. Analysis

        “Unless it offers an adequate excuse, a party or non-party must obey a valid subpoena.”
Cadlerock Joint Venture, L.P. v. Esmeldy Auto Corp., 2011 U.S. Dist. LEXIS 77413 (SDNY 2011). Orbit
One Communs., Inc. v. Numerex Corp., 255 F.R.D. 98, 105 (S.D.N.Y. 2008) (same). A recent Southern
District case described the process and appropriate escalations at length recently:

          “This Court has discretion to hold in contempt a person who, having been served, fails
without adequate excuse to obey the subpoena or an order related to it. However, the advisory
committee noted that ‘it would be rare for a court to use contempt sanctions without first ordering
compliance with a subpoena. Indeed, courts in this district generally find non-parties in contempt
upon failure to comply with a subpoena only when they also violate a court order to do so.” AM Indus.
USA, LLC v. Gibson Brands, Inc., 2020 U.S. Dist. LEXIS 124293 (SDNY 2020) (citations omitted),
citing Fed. R. Civ. P. 45(g) and Fed. R. Civ. P. 45(g) advisory committee’s note to 2018 amendment. If
a party “makes clear he [is] going to ignore [a] trial subpoena,” that merits an order to appear and
potentially other sanctions. See Teller v. Helbrans, 2019 U.S. Dist. LEXIS 194025 (EDNY 2019) (“By
ignoring the deposition subpoena and making clear that he was going to ignore the trial subpoena,
Teller has willfully violated the Court's orders that he appear in person to testify. Thus, all of these
failures to appear were willful.”)



2We have since provided two names (Tiffany Ramsey and Travis Hayes III, based on Defendants’ trial
exhibits).

                                                                                             Page 2 of 3
           Case 1:20-cv-05504-AT Document 71 Filed 07/28/20 Page 3 of 9




        Here, we believe an order compelling the attendance of both witnesses sought is sufficient for
now, and there is no indication that compliance will not take place by the USPS. Similarly, if Mr. Ryan
authentically has a doctor’s appointment that somehow makes him unable to testify in the afternoon,
a note to that effect (provided confidentially to counsel) from his doctor should be easy enough to
obtain – and if the hearing must go into a second day, as the Court observed last night, it must.

       Therefore, we ask for an Order:

       1. Directing Michael Ryan to testify at tomorrow’s hearing in the afternoon, or otherwise to
          testify on July 28 and to provide a valid doctor’s note explaining his inability to testify at
          all on July 27; and

       2. Directing the United States Postal Service to produce Postmaster Marcelina DelPizzo, or
          another, adequately knowledgeable representative to testify at tomorrow’s hearing.


                                                       Respectfully submitted,

                                                        /s/ J. Remy Green
                                                       _________________
                                                       J. Remy Green
                                                           Honorific/Pronouns: Mx., they/their/them
                                                       COHEN&GREEN P.L.L.C.
                                                       1639 Centre St., Suite 216
                                                       Ridgewood, New York 11385
                                                       remy@femmelaw.com
                                                       Attorneys for Plaintiffs
cc:
All relevant parties by ECF and email.
Stuart James, as representative of USPS.




                                                                                            Page 3 of 3
                         Case 1:20-cv-05504-AT Document 71 Filed 07/28/20 Page 4 of 9
AO 88 (Rev. 12/13) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________

                  EMILY GALLAGHER et al                                        )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 20 Civ. 5504 (AT)
  NEW YORK STATE BOARD OF ELECTIONS et al                                      )
                              Defendant                                        )

                                              SUBPOENA TO APPEAR AND TESTIFY
                                           AT A HEARING OR TRIAL IN A CIVIL ACTION

To: Marcelina DelPizzo Postmaster, United States Post Office, 380 W. 33rd St., Rm 4048 New York, NY 10199

                                                       (Name of person to whom this subpoena is directed)

         YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



Place: Judge Analisa Torres                                                                 Courtroom No.: 15D
          United States Courthouse
          500 Pearl Street NY NY 10007                                                      Date and Time: Wednesday, July 29, at 9:30 a.m.

          You must also bring with you the following documents, electronically stored information, or objects (leave blank if
not applicable):
                   US Postal Service Handbook and USPS Postmarking Guidelines.

                   THIS APPEARANCE WILL BE BY VIDEOCONFERENCE. PLEASE CALL THE ATTORNEY BELOW
                   FOR LOG IN INFORMATION.


       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/27/2020
                                   CLERK OF COURT
                                                                                                OR

                                                                                                              /s/ Remy Green, Esq.
                                            Signature of Clerk or Deputy Clerk                                   Attorney’s signature



The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                Plaintiffs
                  Emily Gallagher et al                          , who issues or requests this subpoena, are:
Remy Green Cohen & Green PPLC 1639 Centre St., Ste. 216 Ridgewood (Queens), NY 11385
remmy@femmelaw.com (929) 888.9560

                              Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
                         Case 1:20-cv-05504-AT Document 71 Filed 07/28/20 Page 5 of 9
AO 88 (Rev. 12/13) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 2)

Civil Action No. 20 Civ. 5504 (AT)

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                                 .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                            ; or

                I returned the subpoena unexecuted because:
                                                                                                                                               .


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                  .

My fees are $                                  for travel and $                                 for services, for a total of $          0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                       Server’s signature



                                                                                                     Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:
                         Case 1:20-cv-05504-AT Document 71 Filed 07/28/20 Page 6 of 9
AO 88 (Rev. 12/13) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                         Case 1:20-cv-05504-AT Document 71 Filed 07/28/20 Page 7 of 9
AO 88 (Rev. 12/13) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________

                  EMILY GALLAGHER et al                                        )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No. 20 Civ. 5504 (AT)
  NEW YORK STATE BOARD OF ELECTIONS et al                                      )
                              Defendant                                        )

                                              SUBPOENA TO APPEAR AND TESTIFY
                                           AT A HEARING OR TRIAL IN A CIVIL ACTION

To:    Michael Ryan Executive Director New York City Board of Elections 32-42 Broadway, 7 Fl
      New York, NY 10004
                                                       (Name of person to whom this subpoena is directed)

         YOU ARE COMMANDED to appear in the United States district court at the time, date, and place set forth below
to testify at a hearing or trial in this civil action. When you arrive, you must remain at the court until the judge or a court
officer allows you to leave.



Place: Judge Analisa Torres                                                                 Courtroom No.: 15D
          United States Courthouse
          500 Pearl Street NY NY 10007                                                      Date and Time: Wednesday, July 29, at 9:30 a.m.

          You must also bring with you the following documents, electronically stored information, or objects (leave blank if
not applicable):
                   Communications with any State or local board of elections officials, employees of the United States Post
                   Office or member of the public regarding postmarking of ballots for the June 23rd election.

                   THIS APPEARANCE WILL BE BY VIDEOCONFERENCE. PLEASE CALL THE ATTORNEY BELOW
                   FOR LOG IN INFORMATION.

       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/27/2020
                                   CLERK OF COURT
                                                                                                OR

                                                                                                              /s/ Remy Green, Esq.
                                            Signature of Clerk or Deputy Clerk                                   Attorney’s signature



The name, address, e-mail address, and telephone number of the attorney representing (name of party)                                Plaintiffs
                  Emily Gallagher et al                          , who issues or requests this subpoena, are:
Remy Green Cohen & Green PPLC 1639 Centre St., Ste. 216 Ridgewood (Queens), NY 11385
remmy@femmelaw.com (929) 888.9560

                              Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, a notice
and a copy of the subpoena must be served on each party in this case before it is served on the person to whom it is
directed. Fed. R. Civ. P. 45(a)(4).
                         Case 1:20-cv-05504-AT Document 71 Filed 07/28/20 Page 8 of 9
AO 88 (Rev. 12/13) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 2)

Civil Action No. 20 Civ. 5504 (AT)

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                                 .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                            ; or

                I returned the subpoena unexecuted because:
                                                                                                                                               .


            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                  .

My fees are $                                  for travel and $                                 for services, for a total of $          0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                       Server’s signature



                                                                                                     Printed name and title




                                                                                                        Server’s address

Additional information regarding attempted service, etc.:
                         Case 1:20-cv-05504-AT Document 71 Filed 07/28/20 Page 9 of 9
AO 88 (Rev. 12/13) Subpoena to Appear and Testify at a Hearing or Trial in a Civil Action (page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where            until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
